Case 3:19-cv-20040-FLW-LHG Document 11 Filed 01/10/20 Page 1 of 1 PagelD: 68

G, Martin Meyers, Esq. (#271881971)

LAW OFFICES OF G, MARTIN MEYERS, P.C,
35 West Main Street, Suite 106

Denville, New Jersey 07834

Telephone: (973) 625-0838

Telefax: (973) 625-5350

Attorneys for Plaintiffs

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

BRANDI GARTEN, Individually and as : Civil Action No 3:19-20040-FLW-ZNQ
guardian ad litem for the minor plaintiffs
OWEN HAVENS, SCARLETT HAVENS, : Hon, Freda L. Wolfson, U.S.D.J.

and MASON HAVENS, her children
Plaintiffs,

INTAMIN AMUSEMENT RIDES INT.

CORP. EST., INTARIDE LLC, INTAMIN Civil Action
LTD., INTERNATIONAL AMUSE-

MENTS INC. INGENIEUR-BURO

STENGEL GmbH, MARTIN &VLEM-

INCKX LTD., MARTIN & VLEMINCKX

USA, LLC, SIX FLAGS GREAT ADVEN-

TURE, LLC, SIX FLAGS THEME PARKS

INC,, JOHN DOES 1-20 AND ABC CORP-

ORATIONS 1-10.

Defendants.

 

Order of Dismissal

Pursuant to F.R.C,P. 41{a)(2) it is hereby ordered that defendant, International Amusements, Inc, is
hereby dismissed from this action, without prejudice, and any claims and crossclaims against it are
dismissed. In consideration of this agreement to dismiss, defendant International Amusements, Inc. has
stipulated that should any party seek to join them back into this action the aforesaid defendant hereby
waives any statute of limitations defense available to it.

A j :
A Ww—_ 1/6/32
‘ Hdh. Freda L. Wolfson
United States District Judge for the District of New Jersey
